Appellate Case: 21-3008    Document: 010110648547   Date Filed: 02/23/2022   Page: 1
                                                           FILED
                                               United States Court of Appeals
                    UNITED STATES COURT OF APPEALS     Tenth Circuit

                            FOR THE TENTH CIRCUIT                February 23, 2022
                          _________________________________
                                                               Christopher M. Wolpert
                                                                   Clerk of Court
     JEFFREY J. SPERRY,

           Plaintiff - Appellant,

     v.                                                  No. 21-3008
                                            (D.C. No. 5:18-CV-03119-EFM-ADM)
     CORIZON HEALTH, INC.; AMBER                          (D. Kan.)
     BRUNDEGE; REBECCA
     TALBERT; RAYMOND ROBERTS;
     JOHNNIE GODDARD; DOUGLAS
     BURRIS; REX PRYOR;
     CHRISTOPHER ROSS,

           Defendants - Appellees.
                       _________________________________

                             ORDER AND JUDGMENT *
                          _________________________________

 Before HARTZ, BACHARACH, and CARSON, Circuit Judges.
                 _________________________________

          This appeal grew out of the medical care provided to a Kansas

 inmate: Mr. Jeffrey Sperry. Mr. Sperry was diagnosed in July 2014 with

 Hepatitis C. That year, a new antiviral medication (Harvoni) became


 *
      Oral argument would not help us decide the appeal, so we have
 decided the appeal based on the record and the parties’ briefs. See Fed. R.
 App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-3008   Document: 010110648547    Date Filed: 02/23/2022   Page: 2



 available to treat certain types of Hepatitis C. Vasquez v. Davis, 882 F.3d

 1270, 1273 (10th Cir. 2018). Mr. Sperry requested the new treatment, but

 the medical provider (Corizon Health, Inc.) declined his request. Mr.

 Sperry responded by suing state prison officials, Corizon Health, and two

 of Corizon Health’s nurses. The district court rejected all of the claims,

 dismissing some, granting judgment on the pleadings for others, and

 awarding summary judgment on the remaining claims. We affirm.

 I.    The district court didn’t err in rejecting the rulings on non-
       dispositive issues.

       Mr. Sperry’s chief disagreement lies with the dispositive rulings (the

 dismissals, judgments on the pleadings, and awards of summary judgment).

 But Mr. Sperry also complains of four other rulings:

       1.     the entry of a scheduling order,

       2.     the denial of leave to amend the complaint,

       3.     the refusal to appoint counsel, and

       4.     the denial of a request to convene a medical screening panel.

 We conclude that the district court did not err in making these rulings.

       A.     We have jurisdiction to address these rulings.

       The defendants challenge our jurisdiction to consider these issues,

 arguing that Mr. Sperry failed to designate the rulings in his notice of

 appeal. We reject this argument.




                                        2
Appellate Case: 21-3008   Document: 010110648547   Date Filed: 02/23/2022   Page: 3



       In the notice of appeal, the appellant must designate the orders being

 appealed. Fed. R. App. P. 3(c)(1)(B). This designation ordinarily limits the

 scope of our jurisdiction. HCG Platinum, LLC v. Preferred Prod.

 Placement Corp., 873 F.3d 1191, 1199 n.8 (10th Cir. 2017). But nonfinal

 orders typically merge into the final judgment, triggering appellate

 jurisdiction over earlier rulings. McBride v. CITGO Petroleum Corp., 281

 F.3d 1099, 1104 (10th Cir. 2002).

       In his notice of appeal, Mr. Sperry designated the final judgment, so

 the earlier rulings merged into that judgment. Given this merger into the

 final judgment, the notice of appeal triggered our jurisdiction to address

 entry of the scheduling order, the ruling on the motion to amend the

 complaint, the decision whether to appoint counsel, and the ruling on the

 request to convene a medical screening panel.

       B.     Entry of the Scheduling Order

       Roughly two years into the case, the magistrate judge entered a

 scheduling order. Mr. Sperry challenges the validity of that order, and we

 reject his challenge.

       In most civil cases, the court must enter a scheduling order. Fed. R.

 Civ. P. 16(b)(1). But the District of Kansas has exempted prisoner cases

 from this requirement. D. Kan. Rules 9.1(k), 16.1(b)(2). So in the District

 of Kansas, a court need not enter a scheduling order in a prisoner case.



                                        3
Appellate Case: 21-3008   Document: 010110648547   Date Filed: 02/23/2022   Page: 4



       Despite this exemption, the district court can enter a scheduling

 order. See D. Kan. Rule 16.1(b) (stating that prisoner cases are exempt

 from the requirement for entry of a scheduling order “[u]nless the court

 orders otherwise in a particular case”).

       In this case, the magistrate judge applied only some of the

 requirements of Federal Rule of Civil Procedure 16. But this too was

 within the magistrate judge’s discretion, as the District of Kansas allows

 the district court to impose some or all of the requirements of Rule 16 “if

 necessary to effectively manage an action.” D. Kan. Rule 9.1(k). As a

 result, we conclude that the magistrate judge did not err in entering a

 scheduling order.

       C.      Denial of Leave to Amend

       Mr. Sperry moved for leave to amend to add defendants, and the

 magistrate judge denied the motion. In reviewing the denial of leave, we

 apply the abuse-of-discretion standard. Castanon v. Cathey, 976 F.3d 1136,

 1144 (10th Cir. 2020). In our view, the magistrate judge acted within her

 discretion.

       In denying leave to amend, the magistrate judge reasoned that Mr.

 Sperry had waited too long to request amendment. This court has

 recognized a litigant’s unexplained delay as a reason to deny leave to

 amend. Id. But Mr. Sperry argues that he had two reasons to wait before

 requesting leave to amend:

                                        4
Appellate Case: 21-3008   Document: 010110648547   Date Filed: 02/23/2022   Page: 5



       1.     He didn’t know who else to sue until he received a copy of the
              state’s investigative report. See Martinez v. Aaron, 570 F.2d
              317, 319–20 (10th Cir. 1978) (en banc) (per curiam)
              (discussing the process for submitting investigative reports in
              prisoner cases).

       2.     He needed to conduct discovery before deciding which parties
              to add.

       But in district court, Mr. Sperry did not say anything about his need

 to conduct discovery; he said only that he needed to wait on the

 investigative report. But once the defendants filed the investigative report,

 Mr. Sperry waited roughly eleven months before seeking leave to amend.

       He has furnished us with a plausible explanation, stating that he

 wanted to conduct discovery rather than file multiple requests to add

 parties. But Mr. Sperry didn’t tell the magistrate judge about the alleged

 need to conduct discovery. The magistrate judge couldn’t abuse her

 discretion by rejecting an argument that hadn’t been made. So the

 magistrate judge did not abuse her discretion in denying leave to amend.

       D.     Denial of the Request for Appointment of Counsel

       Mr. Sperry asked not only for leave to amend but also for

 appointment of counsel. The magistrate judge declined to appoint counsel.

       The magistrate judge couldn’t force an attorney to represent Mr.

 Sperry in this case; at most, the court could ask an attorney to consider




                                        5
Appellate Case: 21-3008   Document: 010110648547   Date Filed: 02/23/2022   Page: 6



 taking the case. 28 U.S.C. § 1915(e)(1); 1 see Rachel v. Troutt, 820 F.3d

 390, 396 (10th Cir. 2016) (“Courts are not authorized to appoint counsel in

 § 1983 cases; instead, courts can only ‘request’ an attorney to take the

 case.” (quoting 28 U.S.C. § 1915(e)(1))). And there’s no statutory basis for

 paying attorneys for their time in civil cases. Id. at 397.

       Many indigent plaintiffs ask courts for help in obtaining

 representation. See id. So magistrate judges must use discretion in

 determining when to solicit representation for indigent litigants. See id. So

 we determine only whether the magistrate judge abused her discretion

 when ruling on a request for counsel. Id.

       In exercising this discretion, the district court considers the merits,

 the nature of the claims, the claimant’s ability, and the complexity of the

 issues. Id. Applying these factors, the magistrate judge reasoned that the

 claims didn’t appear particularly meritorious, the legal issues weren’t too

 complex, and Mr. Sperry could adequately present his claims.

       This explanation appears reasonable. Though the magistrate judge

 wasn’t rendering a final decision, she did need to consider the merits. And

 in considering the merits, the magistrate judge noted that Mr. Sperry had



 1
        Under 28 U.S.C. § 1915(e)(1), “[t]he court may request an attorney
 to represent any person unable to afford counsel.” But Mr. Sperry has paid
 the filing fees in multiple cases and never argued in district court that he
 couldn’t afford counsel. Instead, he relied on limitations in his ability to
 contact attorneys and to use the law library.
                                        6
Appellate Case: 21-3008   Document: 010110648547     Date Filed: 02/23/2022   Page: 7



 obtained treatment for his hepatitis. That treatment would have created a

 hurdle for Mr. Sperry to prove deliberate indifference.

       Mr. Sperry points to the complexity of the factual issues. But the

 magistrate judge didn’t question the complexity of the factual issues; she

 reasoned instead that the legal issues didn’t appear overly complex. And

 that appraisal appears reasonable.

       Finally, the magistrate judge reasoned that Mr. Sperry had shown an

 ability to adequately present his claims. This appears to be a reasonable

 appraisal of Mr. Sperry’s abilities. He says that he’s a jailhouse lawyer and

 has helped hundreds of other inmates. This statement is plausible: His

 briefs in district court were well-written. 2

       Because the magistrate judge’s explanation was reasonable, we

 conclude that she did not abuse her discretion in declining to request

 counsel for Mr. Sperry.

       E.     Denial of the Request to Convene a Medical Screening Panel

       Among the claims was one for medical malpractice. This kind of

 claim often requires expert testimony, so Kansas has devised a procedure

 to help indigent claimants. Under this procedure, either party can ask the

 court to convene a medical screening panel consisting of healthcare

 providers. Kan. Stat. Ann. § 65-4901. The panel decides whether the



 2
       His appellate briefs are also well-written.
                                         7
Appellate Case: 21-3008   Document: 010110648547    Date Filed: 02/23/2022   Page: 8



 treatment had been negligent and, if it had been, whether that negligence

 caused damages. Id. § 65-4903.

       Mr. Sperry made two requests for a medical screening panel. Though

 the court denied both requests, Mr. Sperry challenges only the denial of his

 second request. The magistrate judge gave several reasons for denying this

 request. Among these reasons was the delay in his first motion; Mr. Sperry

 disagrees with this reason.

       The deadline to request a medical screening panel is 60 days from

 service. Kan. Supreme Court Rule 142(c). Corizon Health was served on

 October, 29, 2018; but the record doesn’t say when the nurses were served.

       Mr. Sperry made his first request for a medical screening panel on

 December 31, 2018—63 days after service on Corizon Health. So Mr.

 Sperry missed the 60-day deadline for Corizon Health.

       He argues that

             the return of service wasn’t filed until November 6, 2018, and

             the district court denied the first request without prejudice.

 We reject both arguments.

       First, the 60-day deadline starts with service, not the filing of a

 return of service. Kan. Supreme Court Rule 142(c).

       Second, the dismissal without prejudice didn’t extend the deadline;

 indeed, the request had been late as to Corizon Health even before the

 district court ruled.
                                        8
Appellate Case: 21-3008   Document: 010110648547     Date Filed: 02/23/2022   Page: 9



         In denying the request to convene a medical screening panel, the

 magistrate judge allowed Mr. Sperry to submit a new request because of

 uncertainty over when the two nurses were served. But Mr. Sperry didn’t

 file a new request for his claims against the two nurses.

         Mr. Sperry questions the need to file a third request, stating that a

 third filing would serve little purpose. But the magistrate judge explained

 that with a third request, Mr. Sperry could show his ability to supply the

 needed materials and pay for the panel’s time. See Kan. Stat. Ann. § 65-

 4907 (addressing compensation of the panel members).

         Mr. Sperry points out that the statute doesn’t require an ability to pay

 the medical screening panel. But the statute does require compensation of

 the panel members. Id. And for the panel to perform, Mr. Sperry needed to

 show his ability to supply the needed materials in a timely manner. In our

 view, the magistrate judge acted within her discretion to ensure that the

 panel members would obtain the needed materials and compensation for the

 work.

 II.     The district court didn’t err in denying the defendants’ motions
         for dismissal and judgment on the pleadings.

         The defendants consisted of two groups: (1) prison officials and

 (2) Corizon Health and two of its nurses. Both groups moved to dismiss.

 But the second group moved for dismissal after they filed answers. So this

 group’s motion is treated as a motion for judgment on the pleadings.


                                         9
Appellate Case: 21-3008   Document: 010110648547   Date Filed: 02/23/2022   Page: 10



  Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 n.2 (10th Cir. 2002). For

  the ruling on this motion, we apply the same standard that we use in

  deciding motions to dismiss. Id.

        Under this standard, we apply de novo review, viewing the

  allegations in the light most favorable to Mr. Sperry and determining

  whether the complaint contains sufficient facts to state a plausible claim

  for relief. Shimomura v. Carlson, 811 F.3d 349, 358 (10th Cir. 2015).

  Applying this standard, we find no error in the rulings, which addressed

  claims involving violation of the Eighth Amendment, civil conspiracy,

  medical malpractice, outrage, breach of fiduciary duty, and battery.

        A.    Violation of the Eighth Amendment

        The district court granted the defendants’ motions on all of the

  Eighth Amendment claims. These rulings were correct.

        The Eighth Amendment claims involve deliberate indifference to Mr.

  Sperry’s affliction with Hepatitis C. But the prison officials had

  outsourced the medical care to Corizon Health.

        For this claim, the statutory vehicle is 42 U.S.C. § 1983. Under

  § 1983, Mr. Sperry had to allege facts showing that the prison officials had

  personally participated in the constitutional violations. Moya v. Garcia,

  895 F.3d 1229, 1233 (10th Cir. 2018). For participation, Mr. Sperry relies

  on his grievances and the prison officials’ failure to act. But the denial of a

  grievance isn’t enough for participation. See Requena v. Roberts, 893 F.3d

                                        10
Appellate Case: 21-3008   Document: 010110648547    Date Filed: 02/23/2022   Page: 11



  1195, 1216 (10th Cir. 2018) (stating that “the mere response and denial of

  [the plaintiff’s] grievance are insufficient to establish the requisite

  personal participation under § 1983”); Gallagher v. Shelton, 587 F.3d

  1063, 1069 (10th Cir. 2009) (“[A] denial of a grievance, by itself without

  any connection to the violation of constitutional rights alleged by plaintiff,

  does not establish personal participation under § 1983.”). Given Mr.

  Sperry’s reliance on the handling of his grievances, we conclude that the

  district court properly dismissed the Eighth Amendment claims against the

  prison officials.

        B.    Corizon Health and the Two Nurses

        Mr. Sperry also sued Corizon Health and two of its nurses. Though

  he eventually obtained drug treatment (Epclusa), he alleged that the two

  nurses had waited too long.

        Even if the nurses had delayed, Mr. Sperry could prevail only by

  showing substantial harm from the delay, such as a “lifelong handicap,

  permanent loss, or considerable pain.” Mata v. Saiz, 427 F.3d 745, 751

  (10th Cir. 2005) (internal quotation marks omitted). But Mr. Sperry did not

  allege any facts reflecting substantial harm from the delay in administering

  drug treatment. As a result, the district court properly dismissed the Eighth

  Amendment claims against the two nurses. And without a violation by the

  two nurses, Mr. Sperry couldn’t prevail against Corizon Health because its

  liability depended on an employee’s constitutional violation. Olsen v.

                                        11
Appellate Case: 21-3008   Document: 010110648547   Date Filed: 02/23/2022   Page: 12



  Layton Hills Mall, 312 F.3d 1304, 1317–18 (10th Cir. 2002). The district

  court thus properly dismissed the Eighth Amendment claim against Corizon

  Health and the two nurses.

        C.    Civil Conspiracy

        The claim of civil conspiracy rests on a single statement, implying a

  conspiracy from the prison officials’ refusal to intervene with Corizon

  Health. This conclusory allegation is not enough to state a valid claim. See

  Tonkovich v. Kan. Bd. of Regents, 159 F.3d 504, 533 (10th Cir. 1998).

        D.    Medical Malpractice

        The district court dismissed the malpractice claims against the prison

  officials, but not against Corizon Health or its nurses.

        In dismissing the claim against the prison officials, the district court

  reasoned that they couldn’t have committed medical malpractice because

  they weren’t healthcare professionals. We agree with this reasoning. See

  Perkins v. Susan B. Allen Mem’l Hosp., 146 P.3d 1102, 1105 (Kan. Ct.

  App. 2006) (“Medical malpractice is negligence of a healthcare

  professional in the diagnosis, care, and treatment of a patient.”).

        E.    Outrage

        In Kansas, the tort of outrage requires a showing of extreme and

  outrageous conduct. Valadez v. Emmis Commc’ns, 229 P.3d 389, 394 (Kan.

  2010). The district court concluded that the allegations hadn’t created a

  plausible claim of extreme and outrageous conduct.

                                        12
Appellate Case: 21-3008   Document: 010110648547   Date Filed: 02/23/2022   Page: 13



        Mr. Sperry argues that the court should have left this determination

  to the jury. But under Kansas law, the district court had to make this

  determination in the first instance. Id. So we reject Mr. Sperry’s challenge

  to the dismissal of this claim.

        F.    Breach of Fiduciary Duty

        The district court reasoned that Mr. Sperry hadn’t adequately alleged

  fiduciary status for the prison officials, Corizon Health, or the two nurses.

        We agree with the district court’s ruling as to the prison officials.

  For this ruling, the court concluded that Kansas law would not recognize a

  fiduciary relationship between prison officials and inmates. We agree.

        For Corizon Health and the two nurses, we assume for the sake of

  argument that a fiduciary relationship existed. But even if such a

  relationship existed, Mr. Sperry would have needed to plead a plausible

  basis to infer a breach of that duty.

        He claimed that Corizon Health and the two nurses had delayed in

  telling him of his diagnosis (Hepatitis C). In dismissing the claim, the

  district court reasoned that Mr. Sperry hadn’t

             adequately alleged a failure to disclose his diagnosis or

             alleged a failure by a fiduciary to tell him of his diagnosis.

  Mr. Sperry identifies no flaws with this reasoning, so we affirm the

  dismissal of this claim. See Nixon v. City & Cnty. of Denver, 784 F.3d

  1364, 1366 (10th Cir. 2015) (stating that the appellant must “explain what
                                          13
Appellate Case: 21-3008   Document: 010110648547   Date Filed: 02/23/2022    Page: 14



  was wrong with the reasoning that the district court relied on in reaching

  its decision”); see also Garrett v. Selby Connor Maddux & Janer, 425 F.3d

  836, 840–41 (10th Cir. 2005) (stating that even unrepresented litigants

  must present an argument citing the record and providing legal authority).

         G.   Battery

         Mr. Sperry also claims battery, which requires an “unprivileged

  touching or striking.” McElhaney v. Thomas, 405 P.3d 1214, 1219 (Kan.

  2017) (internal quotation marks omitted). But Mr. Sperry doesn’t allege

  that anyone touched him without a privilege. The district court thus acted

  properly in dismissing this claim.

  III.   The district court didn’t err in granting summary judgment on
         the remaining claims.

         These rulings leave claims for medical malpractice and negligence.

  On these claims, the district court granted summary judgment to Corizon

  Health and the two nurses. We agree with this ruling.

         For claims of malpractice or negligence on the part of a healthcare

  professional, the plaintiff ordinarily must present expert testimony because

  the appropriate standard of care and causation ordinarily fall outside the

  knowledge of laypersons. Perkins v. Susan B. Allen Mem’l Hosp., 146 P.3d

  1102, 1105–06 (Kan. Ct. App. 2006). The district court properly concluded

  that laypersons are ill-equipped to assess the standard of care to treat

  Hepatitis C and the issue of causation.


                                        14
Appellate Case: 21-3008   Document: 010110648547   Date Filed: 02/23/2022   Page: 15



        Mr. Sperry makes four arguments challenging the district court’s

  conclusion:

        1.      He would have had expert testimony if the district court had
                convened a medical screening panel.

        2.      The evidence doesn’t entitle the defendants to judgment as a
                matter of law.

        3.      Expert testimony isn’t necessary when the issue involves
                common knowledge.

        4.      Support for the claims could come from the defense witnesses.

  We reject each argument.

        The standard of care for treating hepatitis doesn’t fall within the

  realm of common knowledge, so Mr. Sperry needed expert testimony.

  Though a medical screening panel might have credited Mr. Sperry’s claim,

  he cannot rely on the failure to convene a medical screening panel because

  he waited too long to make his request.

        He points to the defendants’ failure of proof. But these were his

  claims, and the defendants could properly argue that Mr. Sperry had lacked

  evidence. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The

  defendants’ argument thrust the burden of persuasion on Mr. Sperry,

  requiring him to present supporting evidence for his claims. See id. But the

  defendants not only argued that Mr. Sperry lacked evidence; they also

  presented detailed evidence on the standard of care for patients with

  Hepatitis C, and Mr. Sperry failed to present contrary evidence. Mr. Sperry


                                        15
Appellate Case: 21-3008   Document: 010110648547   Date Filed: 02/23/2022   Page: 16



  argues that he could rely on testimony from defense witnesses. That’s true,

  but he didn’t present such testimony.

        We thus conclude that the district court acted properly in granting

  summary judgment to Corizon Health and the two nurses on the claims of

  medical malpractice and negligence.

        Affirmed.

                                          Entered for the Court


                                          Robert E. Bacharach
                                          Circuit Judge




                                        16